Exhibit 10.2

 

Execution Version

Goldman Sachs Credit Partners L.P.

85 Broad Street

New York, New York 10004

 

COMMITMENT LETTER

 

PERSONAL AND CONFIDENTIAL

 

April 18, 2006

 

Pogo Producing Company

5 Greenway Plaza

P.O. Box 2504

Houston, Texas 77252-2504

Attention:            James P. Ulm, II
Senior Vice President and Chief Financial Officer

 

Ladies and Gentlemen:

 

We are pleased to confirm the arrangements under which Goldman Sachs Credit
Partners L.P. (“GSCP” or the “Administrative Agent”) is exclusively authorized
by Pogo Producing Company (the “Company”) to act as sole lead arranger, sole
bookrunner, sole syndication agent and administrative agent in connection with
the bridge loans described herein, and, together with any other lenders set
forth on Schedule I hereto and any entities that become lenders in accordance
with the syndication arrangements set forth below (collectively with GSCP, the
“Lenders”), commits to provide the bridge loans described herein, in each case,
on the terms and subject to the conditions set forth in this letter, the
attached Annex A and Annex B (collectively, the “Commitment Letter”) and the Fee
Letter (as defined below).

 

You have informed GSCP that the Company, a Delaware corporation, intends to sign
an agreement (the “Acquisition

Agreement”) to acquire by merger (the “Acquisition”) all of the capital stock of
a private company code-named Lambada (the “Seller”), as specified in the
Acquisition Agreement (the “Acquired Business”). You have also informed us that
the total purchase price for the Acquisition (including the refinancing of
certain debt of the Acquired Business, but excluding the payment of fees,
commissions and expenses in connection with the Acquisition) will be
approximately $750.0 million and that the Acquisition will be financed with
(i) the issuance by the Company of up to $500.0 million in aggregate principal
amount of debt, equity or equity-linked securities (the “Permanent Securities”)
or, in the event the Permanent Securities are not issued at the time the
Acquisition is consummated, borrowings by the Company of up to $500.0 million
under senior unsecured increasing rate bridge loans (the “Bridge Loans”) having
the terms of set forth in Annex B and (ii) borrowings by the Company of up to
$375.0 million under its existing credit agreement, dated as of December 16,
2004, as amended on August 31, 2005, among the Company, as borrower, certain
commercial lending institutions, as the lenders, and Bank of Montreal, acting
through its Chicago, Illinois branch, as the administrative agent (the “Credit
Facility”). On the Closing Date (as defined below), neither the Company nor any
of its subsidiaries will have any debt for borrowed money or equity outstanding,
except for (i) debt and equity outstanding as of the date hereof,
(ii) borrowings not to exceed an amount to be agreed upon under the Credit
Facility, (iii) equity issued to management and employees of the Company
pursuant to existing equity compensation plans or (iv) as described in this
paragraph. In addition, the Acquired Business will have permanently repaid all
of its indebtedness on or before the Closing Date.

 


--------------------------------------------------------------------------------




 

1.  Commitment.    GSCP is pleased to confirm its commitment to act as sole lead
arranger and sole bookrunner to provide the Company with structuring advice in
connection with the Bridge Loans, to act as sole syndication agent to provide
the Company with syndication advice in connection with the Bridge Loans and to
act as administrative agent for the Bridge Loans. Each of the Lenders is pleased
to confirm its commitment (each, a “Commitment” and, collectively, the
“Commitments”), severally and not jointly, to provide the Bridge Loans having
the terms set forth on Annex B, in each case, on the terms and subject to the
conditions contained in this Commitment Letter and the Fee Letter. The
Commitment of each Lender individually is set forth opposite its name on
Schedule 1 hereto; all of the Commitments together equal up to $500.0 million.
The Company agrees that the Lenders will have the exclusive right during the
term of this Commitment Letter to provide any bridge or interim financing
utilized by the Company or any of its affiliates to finance any portion of the
Acquisition.

 

Each Lender’s commitment is subject, in its discretion, to the conditions set
forth in Annex B hereto and there not having occurred any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the general affairs, management, financial position, stockholders’
equity or results of operations of the Company or the Acquired Business and
their respective subsidiaries since December 31, 2005 (the date of the most
recent audited financial statements for the Company and the Acquired Business,
respectively, furnished by the Company to GSCP). Each Lender’s commitment is
also subject, in its discretion, to the satisfactory negotiation, execution and
delivery of appropriate definitive documentation relating to the Bridge Loans,
including, without limitation, a bridge loan agreement (the “Bridge Loan
Agreement”), to be based upon and substantially consistent with the terms set
forth in this Commitment Letter. Our commitment is also conditioned upon and
made subject to our not becoming aware after the date hereof of any new or
inconsistent information or other matter not previously disclosed to us relating
to the Company, the Acquired Business or the Acquisition or the transactions
contemplated by this Commitment Letter, which GSCP, in its reasonable judgment,
deems material and adverse relative to the information or other matters
disclosed to us prior to the date hereof

 

2.  Fees and Expenses.    The fees for these services are set forth in a
separate letter (the “Fee Letter”), dated as of the date hereof, entered into by
the Lenders and the Company. In addition, pursuant to an engagement letter (the
“Engagement Letter”), dated as of the date hereof, between the Company and
Goldman, Sachs & Co. (“Goldman Sachs”), the Company has, among other things,
offered Goldman Sachs the right to act (or to have one of its affiliates act) as
the sole placement agent, sole purchaser or sole underwriter in connection with
the sale of the Permanent Securities.

 

3.  Syndication.    GSCP intends and reserves the right to syndicate the
Commitments and/or the Bridge Loans to other Lenders, commencing on the earlier
of 30 days after the Closing Date and June 30, 2006 (or at any time during which
the Company is not diligently pursuing the issuance of Permanent Securities or
cooperating with GSCP in accordance with Section 4). GSCP will select the
Lenders after consultation with the Company. GSCP will lead the syndication,
including determining the timing of all offers to potential Lenders and the
acceptance of Commitments, any title of agent or similar designations or roles
awarded to Lenders, the amounts offered and the compensation provided to each
Lender from the amounts to be paid to GSCP pursuant to the terms of this
Commitment Letter and the Fee Letter. GSCP will determine the final Commitment
allocations and will notify the Company of such determinations. The Company
agrees to use all commercially reasonable efforts to ensure that


--------------------------------------------------------------------------------




 

GSCP’s syndication efforts benefit from the existing lending relationships of
the Company. To facilitate an orderly and successful syndication of the Bridge
Loans, you agree that, until the later of the termination of the syndication as
determined by GSCP and 120 days following the date of initial funding under the
Bridge Loans (the “Closing Date”), the Company will not, and will use
commercially reasonable efforts to cause the Acquired Business to agree that it
will not, syndicate or issue, attempt to syndicate or issue, announce or
authorize the announcement of the syndication or issuance of, or engage in
discussions concerning the syndication or issuance of, any debt facility or debt
or preferred equity security of the Company or any of its affiliates (other than
the Bridge Loans, any Permanent Securities and other indebtedness contemplated
hereby), including any renewals or refinancings of any existing debt facility or
debt or preferred equity security, without the prior written consent of GSCP.

 

4. Cooperation.    The Company agrees to cooperate with GSCP, and to cause the
Acquired Business to cooperate with GSCP, in each case commencing promptly after
the Closing Date, in connection with (i) the preparation of an information
package regarding the business, operations, financial projections and prospects
of the Company and the Acquired Business, including, without limitation, the
delivery of all information relating to the transactions contemplated hereunder
prepared by or on behalf of the Company or the Acquired Business deemed
reasonably necessary by GSCP to complete the syndication of the Commitments
and/or the Bridge Loans (including, without limitation, obtaining and
maintaining a credit rating by Moody’s Investor Services, Inc. (“Moody’s”), and
Standard & Poor’s Ratings Group, a division of The McGraw Hill Corporation
(“S&P”)) and (ii) the presentation of an information package acceptable in
format and content to GSCP in meetings and other communications with prospective
Lenders in connection with the syndication of the Commitments and/or the Bridge
Loans (including, without limitation, direct contact between senior management
and representatives of the Company with prospective Lenders and participation of
such persons in meetings). The Company will be solely responsible for the
contents of any such information package and presentation and acknowledge that
GSCP will be using and relying upon the information contained in such
information package and presentation without independent verification thereof.
The Company agrees that information regarding the Bridge Loans and information
provided by the Company, the Acquired Business or their respective
representatives to GSCP in connection with the Bridge Loans (including, without
limitation, draft and execution versions of the Loan Documents, publicly filed
financial statements, and draft or final offering materials relating to
contemporaneous or prior securities issuances by the Company or the Acquired
Business) may be disseminated to potential Lenders and other persons through one
or more internet sites (including an IntraLinks workspace) created for purposes
of syndicating the Bridge Loans or otherwise, in accordance with GSCP’s standard
syndication practices (including hard copy and via electronic transmissions).
Without limiting the foregoing, the Company authorizes the use of its logos in
connection with any such dissemination,

 

At the request of GSCP, the Company agrees to prepare a version of the
information package and presentation that does not contain material non-public
information concerning the Company or the Acquired Business, their respective
affiliates or their securities. In addition, the Company agrees that unless
specifically labeled “Private—Contains Non-Public Information,” no information,
documentation or other data disseminated to prospective Lenders in connection
with the syndication of the Bridge Loans, whether through an internet site
(including, without limitation, an IntraLinks workspace), electronically, in
presentations at meetings or otherwise, will contain any material non-public
information concerning the Company or the Acquired Business, their respective
affiliates or their securities.


--------------------------------------------------------------------------------




 

The Company represents and covenants that (i) all information (other than
forward-looking statements and data, including projections) provided directly or
indirectly by the Company to GSCP or the Lenders in connection with the
transactions contemplated hereunder is and will be, when taken as a whole,
complete and correct in all material respects and does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances in which they were made, not misleading and (ii) the projections
that have been or will be made available to GSCP or the Lenders by the Acquired
Business or the Company have been and will be prepared in good faith based upon
assumptions that are believed by the preparer thereof to be reasonable at the
time made. You agree that if at any time prior to the Closing Date, any of the
representations in the preceding sentence would be incorrect in any material
respect if the information and projections were being furnished, and such
representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the information and projections so that
such representations will be correct in all material respects under those
circumstances.

 

5.  Annex A.    In connection with arrangements such as this, it is our firm’s
policy to receive indemnification. The Company agrees to the provisions with
respect to our indemnity and other matters set forth in Annex A, which is
incorporated by reference into this Commitment Letter,

 

This Commitment Letter may not be assigned by you without the prior written
consent of GSCP (and any purported assignment without such consent will be null
and void), is intended to be solely for the benefit of the parties hereto and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto. GSCP may assign its Commitment hereunder,
in whole or in part, to any of its affiliates or to any Lender, and upon such
assignment, GSCP will be released from the portion of its Commitment hereunder
that has been assigned. This Commitment Letter (including the Annexes hereto)
may not be amended or any term or provision hereof or thereof waived or
modified, except by an instrument in writing signed by each of the parties
hereto, and any term or provision hereof or thereof may be amended or waived
only by a written agreement executed and delivered by all parties hereto.

 

GSCP hereby notifies the Company and the Acquired Business that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) it and each Lender may be required to obtain,
verify and record information that identifies the Company and the Acquired
Business, which information includes the name and address of the Company and the
Acquired Business and other information that will allow GSCP and each Lender to
identify the Company and the Acquired Business in accordance with the Act. This
notice is given in accordance with the requirements of the Act and is effective
for GSCP and each Lender.

 

6.  Confidentiality.    Please note that this Commitment Letter, the Fee Letter
and any written or oral advice provided by GSCP in connection with this
arrangement are exclusively for the information of the Company and may not be
disclosed to any third party or circulated or referred to publicly without our
prior written consent, except, after providing written notice to GSCP, pursuant
to a subpoena or order issued by a court of competent jurisdiction or by a
judicial, administrative or legislative body or committee. In addition, we
hereby consent to your disclosure of (i) this Commitment Letter, the Fee Letter
and such advice to the Company’s officers, directors, agents and advisors who
are directly involved in the consideration of the Bridge Loans to the extent
such persons agree to hold the same in confidence, (ii) this Commitment Letter
or the information contained herein (but not the Fee Letter or the information


--------------------------------------------------------------------------------




 

contained therein) to the Acquired Business and the Seller to the extent you
notify such persons of their obligations to keep such material confidential, and
to the Acquired Business’s and the Seller’s respective officers, directors,
agents and advisors who are directly involved in the consideration of the Bridge
Loans; provided that you use commercially reasonable efforts to cause such
persons to agree to hold the same in confidence, (iii) this Commitment Letter
and the Fee Letter as required by applicable law (including regulations
promulgated by the Securities and Exchange Commission and rules of the New York
Stock Exchange) or compulsory legal process (in which case you agree to inform
us promptly thereof) and (iv) the information contained in this Commitment
Letter in any prospectus or other offering memorandum relating to the Permanent
Securities, The provisions of this paragraph shall survive any termination or
completion of the arrangement provided by this Commitment Letter.

 

7.  Additional Matters.    As you know, GSCP may from time to time effect
transactions, for its own account or the account of customers, and hold
positions in loans or options on loans of the Company, the Acquired Business and
other companies that may be the subject of this arrangement. In addition,
Goldman Sachs is a full service securities firm and as such may from time to
time effect transactions, for its own account or the account of customers, and
hold positions in securities or options on securities of the Company, the
Acquired Business and other companies that may be the subject of this
arrangement. Each of GSCP and Goldman Sachs may have economic interests that
conflict with those of the Company. You acknowledge that the transactions
contemplated by this Commitment Letter and the Fee Letter are arms-length
commercial transactions and that each of GSCP and Goldman Sachs is acting as
principal and in its own best interests. The Company is relying on its own
experts and advisors to determine whether the transactions contemplated by this
Commitment Letter and the Fee Letter are in the Company’s best interests. You
agree that each of GSCP and Goldman Sachs will act under this Commitment Letter
and the Fee Letter as an independent contractor and that nothing in this
Commitment Letter, the Fee Letter, the nature of our services, or in any prior
relationship will be deemed to create an advisory, fiduciary or agency
relationship between GSCP or Goldman Sachs, on the one hand, and the Company,
its stockholders or its affiliates, on the other hand. In addition, GSCP may
employ the services of its affiliates in providing certain services hereunder
and may exchange with such affiliates information concerning the Company, the
Acquired Business and other companies that may be the subject of this
arrangement, and such affiliates shall be entitled to the benefits afforded to
GSCP hereunder.

 

The Commitments hereunder will terminate upon the first to occur of (i) the
consummation of the Acquisition, (ii) the abandonment or termination of the
Acquisition Agreement, (iii) a material breach by the Company under this
Commitment Letter, the Fee Letter or the Engagement Letter and (iv) June 30,
2006, unless the closing of the Bridge Loans, on the terms and subject to the
conditions contained herein, shall have been consummated prior to such date. In
addition, the Commitment hereunder will terminate upon the closing of the sale
of the Permanent Securities,

 

In addition, please note that GSCP, Goldman Sachs and their affiliates do not
provide accounting, tax or legal advice. Notwithstanding anything herein to the
contrary, the Company (and each employee, representative or other agent of the
Company) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the offering and all materials of any
kind (including opinions or other tax analyses) that are provided to the Company
relating to such tax treatment and tax structure. However, any information
relating to the tax treatment or tax structure shall remain subject to the
confidentiality provisions hereof (and the foregoing sentence shall not apply)
to the extent reasonably necessary to enable the


--------------------------------------------------------------------------------




 

parties hereto, their respective affiliates, and their and their respective
affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax treatment” means US federal or state income tax
treatment, and “tax structure” is limited to any facts relevant to the US
federal income tax treatment of the transactions contemplated by this Commitment
Letter but does not include information relating to the identity of the parties
hereto or any of their respective affiliates.

 

All payments under this Commitment Letter (including Annex A and Annex B) and
the Fee Letter will be made in U.S. dollars and without withholding or deduction
of any tax, assessment or other governmental charge (collectively, “Tax”) unless
required by law; and if the Company will be required to deduct or withhold any
Tax, or if any Tax is required to be paid by any Lender solely on account of
services performed hereunder or under the Fee Letter, the Company will pay to
such Lender such additional amounts as will be required so that the net amount
received by such Lender from the Company after such deduction, withholding or
payment will equal the amounts otherwise due to such Lender hereunder or under
the Fee Letter, as applicable.

 

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission will be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter, the Fee Letter and the Engagement Letter are the only agreements that
have been entered into among the parties hereto with respect to the Bridge Loans
and set forth the entire understanding of the parties with respect thereto and
supersede any prior written or oral agreements among the parties hereto with
respect to the Bridge Loans.

 

[Remainder of page intentionally left blank]


--------------------------------------------------------------------------------




 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to GSCP the enclosed copies of this Commitment Letter,
together, if not previously executed and delivered, with the Fee Letter and the
Engagement Letter on or before the close of business on the date hereof,
whereupon this Commitment Letter, the Fee Letter and the Engagement Letter shall
become binding agreements between us. If not signed and returned by that time,
this offer will terminate at that time. We look forward to working with you on
this transaction.

 

 

Very truly yours,

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

By:

/s/ William W. Archer

 

 

Authorized Signatory

 

 

 

Confirmed as of the date above:

 

 

 

POGO PRODUCING COMPANY

 

 

 

By:

/s/ James P. Ulm, II

 

 

Name:

James P. Ulm, II

 

 

Title:

SVP & CFO


--------------------------------------------------------------------------------




 

SCHEDULE 1

 

(in millions)

 

Lender

 

Commitment

 

Goldman Sachs Credit Partners L.P.

 

$

500.0

 

Total

 

$

500.0

 

 


--------------------------------------------------------------------------------


Annex A

In the event that any of the Lenders or the Administrative Agent (each, an
“Indemnified Party”) becomes involved in any capacity in any action, proceeding
or investigation brought by or against any person, including stockholders,
partners or other equity holders of the Company or the Acquired Business, in
connection with or as a result of either this arrangement or any matter referred
to in this Commitment Letter or the Fee Letter (together, the “Letters”), the
Company periodically will reimburse such Indemnified Party for its reasonable
legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith.  The Company also will indemnify
and hold each Indemnified Party harmless against any and all losses, claims,
damages or liabilities to any such person in connection with or as a result of
either this arrangement or any matter referred to in the Letters and without
regard to the exclusive or contributory negligence of any of the Indemnified
Parties, except to the extent that such have been found by a final,
non-appealable judgment of a court that any such loss, claim, damage or
liability results from the gross negligence, willful misconduct or bad faith of
such Indemnified Party in performing the services that are the subject of the
Letters. If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold it harmless, then the Company shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of the Company and the Acquired Business
and their respective affiliates, stockholders, partners or other equity holders,
on the one hand, and such Indemnified Party, on the other hand, in the matters
contemplated by the Letters as well as the relative fault of the Company and the
Acquired Business and their respective affiliates, stockholders, partners or
other equity holders, on the one hand, and such Indemnified Party, on the other
hand, with respect to such loss, claim, damage or liability and any other
relevant equitable considerations.  The reimbursement, indemnity and
contribution obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any affiliate of any Indemnified Party and
the partners, directors, agents, employees and controlling persons (if any), as
the case may be, of such Indemnified Party and any such affiliate, and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company, such Indemnified Party, any such
affiliate and any such person.  The Company also agrees that neither any
Indemnified Party nor any of such affiliates, partners, directors, agents,
employees or controlling persons shall have any liability based on its or their
exclusive or contributory negligence or otherwise to the Company, the Acquired
Business or any person asserting claims on behalf of or in right of the Company,
the Acquired Business or any other person in connection with or as a result of
either this arrangement or any matter referred to in the Letters, except in the
case of the Company, to the extent that any losses, claims, damages, liabilities
or expenses incurred by the Company or its affiliates, stockholders, partners or
other equity holders have resulted from the gross negligence, willful misconduct
or bad faith of such Indemnified Party in performing the services that are the
subject of the Letters; provided, however, that in no event shall such
Indemnified Party or such other parties have any liability for any indirect,
consequential or punitive damages in connection with or as a result of such
Indemnified Party’s or such other parties’ activities related to the Letters, 
Any right to trial by jury with respect to any action or proceeding arising in
connection with or as a result of either this arrangement or any matter referred
to in the Letters is hereby waived by the parties hereto. The Company agrees
that any suit or proceeding arising in respect to this agreement or our
engagement will be tried exclusively in the U.S. District Court for the Southern
District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in the City of New York, and the
Company agrees to submit to the jurisdiction of, and to venue in, such courts.
 The provisions of this Annex A shall

A-1


--------------------------------------------------------------------------------




survive any termination or completion of the arrangement provided by the
Letters, and this Commitment Letter shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.

A-2


--------------------------------------------------------------------------------


 

Annex B

Pogo Producing Company Summary of Terms and Conditions of the Bridge Loans

This Summary of Terms and Conditions outlines certain terms of the Bridge Loans
and the Bridge Loan Agreement referred to in the Commitment Letter, of which
this Annex B is a part. Certain capitalized terms used herein are defined in the
Commitment Letter.

Borrower

 

The Company.

 

 

 

Guarantors

 

Each of the Guarantors (if any) under the Credit Facility (collectively, the
“Guarantors”) will guarantee (the “Guarantee”) all obligations under the Bridge
Loans; provided, however, that the obligation of any particular subsidiary to
issue a Guarantee will be suspended so long as that subsidiary has not
guaranteed any other indebtedness of the Company or any of its subsidiaries
(other than indebtedness under the Credit Facility).

 

 

 

Ranking

 

The Bridge Loans and the Guarantees will rank pari passu with all other senior
existing and future indebtedness and guarantees of indebtedness of the Company
and its subsidiaries, as the case may be (including, without limitation, the
Acquired Business), including, without limitation, the indebtedness under the
Credit Facility.

 

 

 

Sole Lead Arranger, Sole
Bookrunner, Sole Syndication Agent and Administrative

 

 

Agent

 

Goldman Sachs Credit Partners L.P. (“GSCP”; in its capacities as Sole Lead
Arranger, Sole Bookrunner and Sole Syndication Agent, the “Arranger”; and, in
its capacity as Administrative Agent, the “Administrative Agent”).

 

 

 

Lenders

 

GSCP and/or other financial institutions selected by GSCP (each, a “Lender” and,
collectively, the “Lenders”).

 

 

 

Loans

 

Up to $500.0 million in aggregate principal amount of Senior Increasing Rate
Loans due 2012 (the “Bridge Loans”); provided that the aggregate principal
amount of the Bridge Loans will be reduced by an amount equal to the aggregate
amount of any Permanent Securities sold on or before the date on which the
Bridge Loans are made (in escrow or otherwise).

 

 

 

Maturity

 

Six years from the date of the making of the Bridge Loans. At any time on or
after the first anniversary of the Closing Date, at the option of the applicable
Lender, the Bridge Loans may be exchanged in whole or in part for Senior

 

B-1


--------------------------------------------------------------------------------




 

 

Exchange Notes due 2012 (the “Exchange Notes”) having an equal principal amount.

 

 

 

 

 

The Exchange Notes will be issued pursuant to an Indenture that will have the
terms set forth on Exhibit 1 to this Annex B.

 

 

 

Interest

 

The Bridge Loans will initially bear interest at a rate per annum equal to
6.875%. If the Bridge Loans are not repaid in whole within three months
following the Closing Date, the interest rate on the Bridge Loans will increase
by 50 basis points at the end of such three-month period and will increase by an
additional 50 basis points at the end of each three-month period thereafter.
Notwithstanding the foregoing, at no time will the interest rate in effect on
the Bridge Loans be less than the rate in effect on the Credit Facility or
exceed a per annum rate equal to the yield then in effect on United States
Treasury Notes with a maturity of 10 years plus 600 basis points

 

 

 

 

 

Interest will be payable quarterly in arrears and on the date of any prepayment
of the Bridge Loans.

 

 

 

Mandatory
Repayment

 

The net proceeds to the Company, any parent holding company of the Company or
any subsidiary of the Company (including, without limitation, the Acquired
Business following the Closing Date) from (i) any direct or indirect public
offering or private placement of any debt or equity securities (other than
issuances pursuant to employee stock plans), (ii) any future bank borrowings
other than under the Credit Facility (including the increase of commitments
permitted thereunder) as in effect on the Closing Date and borrowings of up to
$100 million under money market lines and (iii) subject to certain ordinary
course exceptions (including any required pro rata prepayment of pari passu debt
pursuant to the “asset sale” covenant contained in the indentures governing the
Company’s existing senior subordinated notes), any future asset sales or receipt
of casualty insurance proceeds will be used to redeem the Bridge Loans subject,
except in the case of a Qualifying Refinancing Transaction (to be defined), to
the required prior repayment of any amount outstanding under the Credit
Facility, in each case, at 100% of the principal amount of the Bridge Loans
redeemed plus accrued interest to the date of the redemption.

 

 

 

Change of
Control

 

Each holder of Bridge Loans will be entitled to require the Company, and the
Company must offer, to repay the

 

B-2


--------------------------------------------------------------------------------




 

 

Bridge Loans held by such holder at a price of 100% of principal amount, plus
accrued interest, upon the occurrence of a Change of Control (as defined in the
indenture governing the Company’s 6.875% Senior Subordinated Notes due 2017 (the
“2005 Indenture”)). Prior to making the repayment offer, the Company will,
within 30 days of the Change of Control, repay all obligations under the Credit
Facility or obtain any required consent of the lenders under the Credit Facility
to make such repayment of the Bridge Loans.

 

 

 

Optional
Repayment

 

The Bridge Loans may be prepaid, in whole or in part, at the option of the
Company at any time upon three business days’ written notice at a price equal to
100% of the principal amount thereof plus accrued interest to the date of
redemption.

 

 

 

Payments

 

Payments by the Company will be made by wire transfer of immediately available
funds.

 

 

 

Representations
and Warranties

 

The Bridge Loan Agreement will contain such representations and warranties by
the Company (with respect to the Company and the Acquired Business) as are usual
and customary for financings of this kind or as are otherwise deemed appropriate
by the Arranger for this transaction in particular (in its sole discretion).

 

 

 

Covenants

 

The Bridge Loan Agreement will contain such covenants by the Company (with
respect to the Company and its subsidiaries) as are usual and customary for
financings of this kind or as are otherwise deemed appropriate by the Arranger
for this transaction in particular (in its sole discretion), based upon (and
substantially identical to) the covenants in the 2005 Indenture. In addition,
the Bridge Loan Agreement will contain a covenant that prohibits the Company
from consummating any acquisition of assets or businesses for a purchase price
that, individually or in the aggregate, exceeds $100.0 million (excluding
like-kind exchanges or asset swaps).

 

B-3


--------------------------------------------------------------------------------




 

Events of
Default

 

The Bridge Loan Agreement will include such events of default (and, as
appropriate, grace periods) as are usual and customary for financings of this
kind or as are otherwise deemed appropriate by the Arranger for this transaction
in particular (in its sole discretion), based upon (and substantially identical
to) the events of default in the 2005 Indenture.

 

 

 

Conditions Precedent

 

The several obligations of the Lenders to make, or cause one of their respective
affiliates to make, the Bridge Loans will be subject to closing conditions
deemed appropriate by the Arranger for financings of this kind generally and for
this transaction in particular, including, without limitation, the following
closing conditions:

 

 

 

 

 

1.                                       Concurrent Transactions.  The
Acquisition shall have been consummated pursuant to the Acquisition Agreement
and all conditions precedent to the consummation of the Acquisition shall have
been satisfied or, with the prior approval of the Arranger, waived. The terms of
the Acquisition Agreement and the Bridge Loan Agreement shall be satisfactory in
all respects to the Arranger and its counsel. The pro forma capitalization of
the Company shall be as described in the Commitment Letter. There shall not
exist (pro forma for the Acquisition and the financing thereof) any default or
event of default under the Credit Facility, the Bridge Loans, the Bridge Loan
Agreement or any of the other Loan Documents (as defined), or under any other
material indebtedness of the Company or its subsidiaries.

 

 

 

 

 

2.                                       Confirmatory Due Diligence.  The
Arranger shall not have become aware of any information relating to conditions
or events not previously described to the Arranger or constituting new
information or additional developments concerning conditions or events
previously disclosed to the Arranger which it, in its judgment, believe may have
a material adverse effect on the condition (financial or otherwise), assets,
liabilities (contingent or otherwise), properties, solvency. business,
management or prospects of the Company or the Acquired Business.

 

 

 

 

 

3.                                       Financial Statements. At least five
days prior to the Closing Date, the Arranger shall have received audited
financial statements of the Company for

 

B-4


--------------------------------------------------------------------------------




 

 

each of the three fiscal years immediately preceding the Acquisition and any
appropriate available unaudited financial statements for any interim period or
periods of the Company and all other recent, probable or pending acquisitions.

 

 

 

 

 

4.                                       Approvals and Consents. All necessary
governmental, shareholder and third-party approvals and consents necessary or
desirable in connection with the Acquisition and the financing thereof and the
transactions contemplated thereby and otherwise referred to herein shall have
been received and shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken by any applicable
authority. The Arranger, in its sole discretion, shall be satisfied that the
borrowings under the Bridge Loans and the performance by the Company of the
transactions contemplated by the Commitment Letter, the Fee Letter and the
Engagement Letter, including, but not limited to, the issuance of the Permanent
Securities and the repayment of the Bridge Loans at maturity or upon a mandatory
repayment event, will not conflict with, result in a breach or violation of any
of the terms or provisions of, require a waiver or amendment to, or constitute a
default under the Credit Facility, the indentures governing the Company’s senior
subordinated notes or any other agreement governing material indebtedness of the
Company or its subsidiaries.

 

 

 

 

 

5.                                       Litigation, etc. There shall not exist
any action, suit, investigation, litigation or proceeding pending or threatened
in any court or before any arbitrator or governmental authority that, in the
opinion of the Arranger, materially affects the Acquisition, the financing
thereof or any of the other transactions contemplated hereby, or that has had or
could have a material adverse effect on the Company or the Acquired Business or
their respective subsidiaries, the Acquisition, the financing thereof, or any of
the transactions contemplated hereby.

 

 

 

 

 

6.                                       Availability under Credit Facility.
After giving effect to the consummation of the Acquisition, the Company shall
have availability under the Credit Facility in an amount to be agreed upon.

 

 

 

 

 

7.                                       Performance of Obligations. All costs,
fees, expenses (including, without limitation, legal fees and expenses) and
other compensation

 

B-5


--------------------------------------------------------------------------------




 

 

contemplated by the Commitment Letter, the Fee Letter and the Engagement Letter
payable to GSCP, Goldman Sachs, the Arranger, the Administrative Agent or the
Lenders shall have been paid to the extent due and the Company shall have
complied in all material respects with all of its other obligations under the
Commitment Letter, the Fee Letter and the Engagement Letter.

 

 

 

 

 

8.                                       Funding Notice. The Lenders shall have
received not less than three business days’ prior written notice of the Closing
Date.

 

 

 

 

 

9.                                       Corporate Structure: Organizational
Documents. All agreements relating to, and the corporate structure and
management of, the Company and its subsidiaries (including,    without
limitation, the Acquired Business), and all organizational documents of such
entities, shall be satisfactory to the Arranger.

 

 

 

 

 

10.                                 Environmental Matters.  The Lenders shall
have received reports and other information in form, scope and substance
satisfactory to the Arranger concerning any environmental liabilities.

 

 

 

 

 

11.                                 Customary Closing Documents. All documents
required to be delivered under the definitive financing documents, including
customary legal opinions, corporate records and documents from public officials
and officers’ certificates shall have been delivered. The Arranger shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the U.S.A. Patriot Act.

 

 

 

 

 

12.                                 Solvency.  The Lenders shall have received a
certificate from the chief financial officer of the Company, in form and
substance satisfactory to the Arranger, supporting the conclusions that after
giving effect to the Acquisition and the related transactions contemplated
hereby, the Company will not be insolvent or be rendered insolvent by the
indebtedness incurred in connection therewith, or be left with unreasonably
small capital with which to engage in its businesses, or have incurred debts
beyond its ability to pay such debts as they mature.

 

 

 

 

 

13.                                 Satisfactory Documentation.  The definitive
documentation evidencing the Bridge Loans shall

 

B-6


--------------------------------------------------------------------------------




 

 

be prepared by counsel to the Arranger and shall be in form and substance
satisfactory to the Arranger and the Lenders.

 

 

 

Transferability and
Participations

 

Each of the Lenders will be free to sell or transfer all or any part of or any
participation in any of the Bridge Loans to any third party with the consent of
the Arranger and to pledge any or all of the Bridge Loans to any commercial bank
or other institutional lender, to the extent permitted by law.

 

 

 

Modification of the Bridge Loans

 

Modification of the Bridge Loans may be made with the consent of Lenders holding
greater than 50% of the Bridge Loans then outstanding, except that no
modification or change may extend the maturity of any Bridge Loan or change the
time of payment of interest on any Bridge Loan, reduce the rate of interest or
the principal amount of any Bridge Loan, alter the redemption provisions of any
Bridge Loan or reduce the percentage of holders necessary to modify or change
the Bridge Loans, without the consent of Lenders holding 100% of the Bridge
Loans affected thereby.

 

 

 

Taxes, Reserve Requirements and Indemnities

 

The Bridge Loan Agreement will provide that all payments will be made free and
clear of any taxes (other than franchise taxes and taxes on overall net income),
imposts, assessments, withholdings or other deductions whatsoever. Any foreign
lenders will be required to furnish to the Arranger appropriate certificates or
other evidence of exemption from U.S. federal tax withholding.

 

 

 

 

 

The Company will indemnify the Lenders against all increased costs of capital
resulting from reserve requirements or otherwise imposed, in each case subject
to customary increased costs, capital adequacy and similar provisions to the
extent not taken into account in the calculation of the Base Rate or the reserve
adjusted Eurodollar Rate.

 

 

 

Indemnity

 

The Bridge Loan Agreement will contain customary and appropriate provisions
relating to indemnity and related matters in a form reasonably satisfactory to
the Arranger.

 

 

 

Governing Law and
Jurisdiction

 

The Bridge Loan Agreement will provide that the Company will submit to the
non-exclusive jurisdiction and venue of the federal and state courts of the
State of New York and

 

B-7


--------------------------------------------------------------------------------




 

 

will waive any right to trial by jury. New York law will govern the Loan
Documents.

 

 

 

Counsel to the Arranger and
Administrative Agent

 

Latham & Watkins LLP.

 

The foregoing is intended to summarize certain basic terms of the Bridge Loans.
It is not intended to be a definitive list of all of the requirements of the
Lenders in connection with the Bridge Loans.

B-8


--------------------------------------------------------------------------------


 

Exhibit 1 to Annex B

Summary of Terms and Conditions of Exchange Notes

This Summary of Terms and Conditions of Exchange Notes outlines certain terms of
the Exchange Notes referred to in Annex B to the Commitment Letter, of which
this Exhibit 1 is a part. Capitalized terms used herein have the meanings
assigned to them in Annex B to the Commitment Letter.

At any time on or after the first anniversary of the Closing Date, upon five or
more business days prior notice, the Bridge Loans may, at the option of a
Lender, be exchanged for a principal amount of Exchange Notes equal to 100% of
the aggregate principal amount of the Bridge Loans so exchanged. No Exchange
Notes will be issued until the Company receives requests to issue at least $50.0
million in aggregate principal amount of Exchange Notes. The Company will issue
Exchange Notes under an indenture (the “Indenture”) that complies with the Trust
Indenture Act of 1939, as amended. The Company will appoint a trustee reasonably
acceptable to the Lenders.

Maturity

 

The Exchange Notes will mature on the sixth anniversary of the Closing Date.

 

 

 

Interest Rate

 

Each Exchange Note will bear interest at a fixed rate equal to the interest rate
on the Bridge Loan surrendered in exchange for such Exchange Note as of the date
of such exchange. Interest will be payable in arrears at the end of each fiscal
quarter of the Company.

 

 

 

Optional Redemption

 

Exchange Notes will be non-callable until the fourth anniversary of the Closing
Date. Thereafter, each Exchange Note will be callable at par plus accrued
interest plus a premium equal to (i) one half of the coupon on such Exchange
Note commencing on the fourth anniversary of the Closing Date and (ii) one
quarter of the coupon on such Exchange Note commencing on the fifth anniversary
of the Closing Date. In addition, prior to the third anniversary of the Closing
Date, up to 35% of the original principal amount of each series of the Exchange
Notes may be redeemed from the proceeds of a qualifying equity offer by the
Company at a redemption price equal to par plus the coupon and accrued interest.

 

 

 

Defeasance Provisions of Exchange Notes

 

Customary.

 

 

 

Modification

 

Customary.

 

 

 

Change of Control

 

Customary at 101%.

1


--------------------------------------------------------------------------------




 

Registration Rights

 

The Company will file within 30 days after the first anniversary of the Closing
Date and will use its best efforts to cause to become effective as soon
thereafter as practicable, a shelf registration statement with respect to the
Exchange Notes (a “Shelf Registration Statement”). If a Shelf Registration
Statement is filed, the Company will keep such registration statement effective
and available (subject to customary exceptions) until it is no longer needed to
permit unrestricted resales of all of the Exchange Notes. If within 90 days from
such first anniversary of the Closing Date (the “Effectiveness Date”) a Shelf
Registration Statement for the Exchange Notes has not been declared effective,
then the Company will pay liquidated damages in the form of increased interest
of 50 basis points per annum on the principal amount of Exchange Notes and
Bridge Loans outstanding to holders of such Exchange Notes and Bridge Loans who
are unable freely to transfer Exchange Notes from and including the 91st day
after such first anniversary of the Closing Date to but excluding the effective
date of such Shelf Registration Statement. On the 90th day after the
Effectiveness Date, the liquidated damages shall increase by 50 basis points per
annum, and on each 90 day anniversary of the Effectiveness Date thereafter,
shall increase by 50 basis points per annum, to a maximum increase in interest
of 200 basis points per annum. The Company will also pay such liquidated damages
for any period of time (subject to customary exceptions) following the
effectiveness of a Shelf Registration Statement that such Shelf Registration
Statement is not available for sales thereunder. All accrued liquidated damages
will be paid on each quarterly interest payment date.

 

 

 

Covenants

 

The indenture relating to the Exchange Notes will contain covenants
substantially identical to those contained in the 2005 Indenture.

 

 

 

Events of Default

 

The indenture relating to the Exchange Notes will provide for Events of Default
substantially identical to those contained in the 2005 Indenture.

 

The foregoing is intended to summarize certain basic terms of the Exchange
Notes. It is not intended to be a definitive list of all of the requirements of
the Lenders in connection with the Exchange Notes.

2


--------------------------------------------------------------------------------